Case 1:20-cv-04849-GBD-JLC Document 15-2 Filed 08/18/20 Page 1 of 2




          Exhibit B
      Case 1:20-cv-04849-GBD-JLC Document 15-2 Filed 08/18/20 Page 2 of 2




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

 TYLER MILLER,                                   )
                                                 )   Case No.: 1:20-cv-04849
                Plaintiff,                       )
                                                 )
 v.                                              )   DECLARATION IN SUPPORT OF
                                                 )   MOTION FOR PRO HAC VICE
 BRIGHTSTAR ASIA, LTD,                           )   ADMISSION OF FRANKIE N. SPERO
                                                 )
                Defendant.                       )
                                                 )

       Pursuant to Local Rule 1.3(c) of the Local Rules of the United States District Court for the

Southern and Eastern Districts of New York, I, Frankie N. Spero, hereby declare and state as

follows:

       1.      I am a member in good standing of the bar of the state of Tennessee.

       2.      I have never been convicted of a felony.

       3.      I have never been censured, suspended, disbarred or denied admission or

readmission by any court.

       4.      There are no disciplinary proceedings against me in any state or federal court.

       I declare under penalty of perjury that the foregoing statements are true and correct,

executed on this the 18th day of August, 2020.

                                             /s/ Frankie N. Spero
                                             Frankie N. Spero
